Citation Nr: 1413980	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-40 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction of the evaluation for mild medial collateral ligament laxity, left knee, from 10 percent to noncompensable was proper.

2.  Entitlement to an increased rating for mild medial collateral ligament laxity, left knee, evaluated as 10 percent disabling prior to March 1, 2010, and as noncompensable from March 1, 2010.

3.  Entitlement to an increased rating for pre-patellar bursitis, left knee, with limitation of extension, currently rated at 10 percent.

4.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected left knee disability.

5.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran's claim which led to the reduction at issue in this appeal, was a claim for an increased disability rating for his service connected left knee disability.  Considering that this appeal arose from a claim for an increased disability rating, the Board will take jurisdiction of the increased rating claim as part and parcel of the reduction.  

In his October 2010 substantive appeal (VA Form 9), the Veteran requested a decision review officer (DRO) hearing; however, in a March 2011 Informal Conference Report, his representative stated that a DRO hearing "is not needed at present."  The Board, therefore, deems the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Virtual VA paperless claims processing system includes a March 2014 brief from the Veteran's representative.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.

Entitlement to an increased rating for pre-patellar bursitis, left knee, with limitation of extension, and entitlement to service connection for a left hip and left ankle disability secondary to the service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2009 rating decision, following a September 2009 proposed reduction, the RO reduced the appellant's rating for his mild medial collateral ligament laxity, left knee, from 10 percent to noncompensable, effective from March 1, 2010.  

2.  At the time of the reduction in the disability rating, a 10 percent rating had been in effect for a period of less than five years. 

3.  The most probative evidence of record reflects that the Veteran has had a stable left knee since June 2009, and from March 1, 2010, the Veteran's service-connected left knee disability no longer met the criteria for a 10 percent rating for slight recurrent subluxation or lateral instability. 

4.  The most probative evidence of record reflects that for the appeal period prior to March 1, 2010, the Veteran's left knee had no more than slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected mild medial collateral ligament laxity, left knee, from 10 percent to noncompensable, was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e) and (i) (2013).

2.  The criteria for an increased rating for the Veteran's service-connected mild medial collateral ligament laxity, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in June 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made:  A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He or she must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e).  The Veteran was provided with notice in September 2009 and the Board find that there has been compliance with the procedural requirements of 38 C.F.R. § 3.105(e).





      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in October 2006, June 2009, and May 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Rating Reductions

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.






IV.  Analysis

      Rating Reduction

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the time of the rating reduction, the Veteran had not had a rating in effect for five or more years; thus, 38 C.F.R. § 3.344, which provides for more protection against reduction, is not applicable.  

In a rating decision issued in October 2006, the RO granted service connection for mild medial collateral ligament laxity, left knee, and assigned a 10 percent rating pursuant to the provisions of Diagnostic Code 5257, effective from May 5, 2006.  (The Board notes that the Veteran is also service connected for pre-patellar bursitis, left knee, with limitation of extension; this rating contemplates the Veteran's current left knee pain, swelling, stiffness, tenderness and degenerative joint disease. The rating for that disability will be addressed in the REMAND below.)

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  Id. The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's initial 10 percent rating for instability was based on an October 2006 VA examination, which indicated that the Veteran had medial collateral ligament laxity of his left knee to a mild degree.  Other ligaments were intact and the McMurray's test was negative.

In June 2009, the Veteran filed a claim for an increased rating for his left knee disability.  He claimed that his knee condition had worsened, resulting in more frequent swelling and a decreased range of motion.  He indicated that he has to wear a knee brace during all activity, further evidencing lateral instability of the left knee.

In a VA examination dated in June 2009, the Veteran reported that instability and giving way does not occur as long as he is wearing his brace.  The Veteran's gait was steady with no assistive devices except an elastic knee brace.  However, he ambulated with a limp favoring his left lower extremity.  He reported that he is able to walk comfortably with his brace 200 feet before he will need to stop due to pain.  He reported that he is able to walk for approximately 30 minutes.  The Veteran's left lower extremity showed no tremor or deformity, muscle spasm, joint laxity, or muscle atrophy.  There was no objective evidence of instability or weakness.  The examination indicated that the medial and lateral collateral ligaments in 30 degrees of flexion were normal.  The anterior and posterior cruciate ligaments in 30 degrees of flexion, with foot stabilized, were normal.  The McMurray's test was negative.

VA treatment records dated from April 2009 to August 2009 showed that the Veteran's left knee stability was intact.

Based upon the VA examination and treatment records, and in accordance with 38 C.F.R. § 3.105(e), in a September 2009 letter (with a copy of the September 2009 rating decision proposing the reduction attached) the RO proposed to reduce the rating for the Veteran's mild medial collateral ligament laxity, left knee, from 10 percent to a noncompensable rating.  In October 2009, the Veteran submitted a statement disagreeing with the proposed rating reduction.  In his statement, the Veteran contended that he must either use a brace and/or walking device to assist with stability and control.  He also indicated that he experienced considerable pain in his left knee during any type of movement and chronic aching when seated.  The Veteran also submitted a letter dated in September 2009 from his treating physician, Dr. D.C.  His physician indicated that the Veteran is diagnosed with osteoarthritis of the left knee.  His physician explained that the Veteran is currently in treatment and receiving injections for his chronic knee pain.  In November 2009, the RO implemented the reduction to a noncompensable rating, effective from March 1, 2010, the first day of the month after the Veteran's due process expired.  

In a December 2009 letter from the Veteran's treating physician, Dr. J.W. indicated that the Veteran has been given Hyalgan injections to his left knee in the past to treat his mild collateral ligament laxity.  Dr. J.W. indicated that these injections only treat the symptoms of pain and are a "temporary fix."  Dr. J.W. indicated that the mild medial collateral ligament laxity, left knee, diagnosis has not changed since the Veteran's first claim.  Attached VA treatment records dated from August 2009 to December 2009 confirm injections of Hyalgan for the diagnosed osteoarthritis in the left knee.  In a September 2009 treatment note, "lig exam intact" was noted.

In a March 2011 Informal Conference Report, the Veteran's representative indicated that the Veteran was now wearing a hard brace for his left knee.

In a VA examination dated in May 2011, the Veteran reported left knee pain, stiffness, swelling, weakness, lack of endurance and instability requiring use of a brace.  He indicated that his left knee brace provides some stability and helps with the pain.  The Veteran did not describe locking, dislocation, or subluxation.  He reported that his left knee frequently gives way and "pops out" and he often feels unstable.  The Veteran indicated that he generally walks with a cane, but he did not have it with him at the examination.  On examination, there was no pain with varus and valgus stresses to the left knee joint.  Left knee joint medial and lateral collateral ligaments were stable with no motion to varus and valgus stresses at 0 degrees and at 30 degrees of flexion.  Left knee joint anterior and posterior cruciate ligaments were stable with no motion at 30 and 90 degrees of flexion.  Left knee joint medial and lateral menisci were stable with a negative McMurray's test.  There were no objective signs of left knee joint instability, lateral instability, ligament laxity, or recurrent subluxation.

The medical evidence shows the Veteran's mild medial collateral ligament laxity, left knee, improved as compared to the findings on the VA examination in October 2006.  There was no instability, laxity, or subluxation shown in June 2009 or subsequent VA examination.  While the Veteran may be competent to relate symptoms, to include experiencing the sensation of instability or giving way in his knee, the Board finds the objective clinical findings of the competent health care specialist to be far more probative.  As noted, the VA examiner conducted a thorough evaluation, and found no objective evidence of instability or subluxation.

Under DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  As the clinical evidence did not demonstrate recurrent subluxation or lateral instability in June 2009, improvement from the time of the last VA decision had been shown and a compensable rating was no longer warranted.

The Board therefore finds the reduction from 10 to 0 percent for the Veteran's mild medial collateral ligament laxity, left knee, was warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Increased Rating

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for any time period on appeal prior to March 1, 2010, or to a compensable rating for the period from March 1, 2010.  His mild medial collateral ligament laxity, left knee, while originally shown and the basis for the 10 percent evaluation, has been clinically shown to no longer be present, and was not present as early as June 2009.  On the most recent VA examination in May 2011, there was no instability, subluxation or dislocation.  Thus, a rating for "slight" or more serious instability is not warranted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.
 
      Extraschedular

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The evidence of record does not reflect that the Veteran has symptoms which are clinically related to his service-connected disability and which fall outside the rating criteria.  Mild medial collateral ligament laxity is specifically rated, when present, under DC 5257.  In the Veteran's case, he does not have instability, subluxation, or laxity.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes, as addressed above, that the Veteran's other service-connected left knee disability (pre-patellar bursitis with limitation of extension) and related symptomatology will be addressed in the REMAND below.


ORDER

The reduction of the evaluation for mild medial collateral ligament laxity, left knee, from 10 percent to noncompensable, effective March 1, 2010, was proper, and the appeal is denied.

Entitlement to an increased rating for mild medial collateral ligament laxity, left knee, evaluated as 10 percent disabling prior to March 1, 2010, and as noncompensable from March 1, 2010, is denied.


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In an October 2006 rating decision, the RO granted service connection for pre-patellar bursitis, left knee, with limitation of extension, at a 10 percent disability rating, effective May 5, 2006.  In June 2009, the Veteran filed a claim for an increased rating for his left knee disability.  The RO also construed the Veteran's June 2009 statement as a claim for service connection for a left hip and a left ankle disability, as secondary to his service-connected left knee disability.  In a September 2009 rating decision, the RO denied entitlement to an increased evaluation for the Veteran's service-connected pre-patellar bursitis, left knee, with limitation of extension, currently rated at 10 percent.  The RO also denied entitlement to service connection for a left hip and left ankle disability as secondary to the Veteran's service-connected left knee disability.

Within one year of notification of that decision, in a letter from the Veteran dated in October 2009, the Veteran indicated that he objected to the September 2009 rating decision in its entirety.  In particular, the Veteran indicated that he disagreed with the disability rating of 10 percent concerning his pre-patellar bursitis.  He argued that a rating of 20 percent was warranted based on his frequent episodes of locking, extreme pain and effusion.  He further indicated that the conclusions concerning his left hip and left ankle disability as secondary to his service-connected left knee disability were devoid of merit.  He argued that during the VA examination, there were no medical x-rays taken or questions asked by the examiner regarding his reported pain from these claimed disabilities.  The Board has construed this document as a notice of disagreement to the September 2009 rating decision.

While the Veteran expressed disagreement with the September 2009 rating decision, it appears that no subsequent SOC regarding these above-mentioned issues was ever issued.  Therefore, the Board must remand this claim, rather than merely referring it.  An SOC must be issued and the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC to the Veteran addressing the matters of entitlement to an increased rating for the Veteran's service-connected pre-patellar bursitis, left knee, with limitation of extension, currently rated at 10 percent and entitlement to service connection for a left hip and left ankle disability secondary to the Veteran's service-connected left knee disability, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


